DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 7/14/22 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 7/14/22 claim amendments, have been fully considered and are persuasive in view of said amendments.  These rejections are withdrawn.
Applicant's 7/14/22 arguments vis-à-vis prior art rejections over Manteufel, US 4,267,978 (1981) (“’978”), simply stating that the rejections were addressed by the 7/14/22 claim amendments (i.e. that ‘978 assertedly does not teach or suggest a surface area within the claimed range), have been fully considered but are not persuasive for the reasons detailed in the new rejections appearing below, necessitated by the 7/14/22 amendments. 

Claim Interpretation
Claim 17’s “rough… surface” has been interpreted via the broadest reasonable interpretation standard (MPEP 2111) to connote any non-rounded, non-flat surface, or an angled connection between two surfaces.   While the claims are read in light of the specification, limitations therefrom are not read/imported into the claims- to do so would allow for the imposition of implied limitations, which would be dependent upon the subjective, variable interpretation of those practicing the claimed invention and introduce uncertainty and substantial mischief into whether the claims are met or infringed.  See MPEP 2145 VI, citing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993); MPEP 2111.01 II.  See also Arlington Indus. Inc. v. Bridgeport Fittings Inc., 97 USPQ2d 1811, 1816-1817 (Fed. Cir. 2011) (reversing a District Court's importation of an implied limitation from the specification into the claims, and stating that "Where a specification does not require [or thus, compel] a limitation, that limitation should not be read from the specification into the claims”) (internal citations omitted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 13-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Manteufel, US 4,267,978 (1981) (“’978”) in view of the 8/10/2017 ProSciTech webpage (“ProSciTech”).  Regarding claims 13 and 19, ‘978 discloses a method comprising A) providing a system (see ‘978 at, e.g., col. 2, ln. 1-2; Fig. 1) comprising (i) a solid construct comprising a reservoir (i.e. the area/volume between dam walls 7, aka trough 8; see id. at, e.g., col. 2, ln. 11-29; Figs. 1 & 1A) that itself comprises solid features (i.e. parallel arms 1, see id.) extending outward from ≥1 side of the reservoir (see id. at, e.g., col. 2, ln. 3-4 & 11-29; Fig. 1A), ≥1 opening 3/5 that allows liquid to flow from the reservoir to the solid features (see id. at, e.g., col. 2, ln. 11-29; Figs. 1 & 1A), and ≥1 inlet (i.e. feed channel 9; see id.), (ii) a liquid film contacting/covering at least some of the solid construct’s surface area, and (iii) a fluid (e.g. a gas, since ‘978’s system is not under vacuum, which is reasonably inferred to be immiscible with ‘978’s liquid film since ‘978 does not mention such miscibility; a gas-liquid film interface is thus necessarily formed) comprising ≥1 contaminant (which is understood to be any component within the fluid so designated), B) allowing (which is understood to be a passive step) at least part of the ≥1 contaminant to transfer from the gas/fluid to the liquid film via/across said interface, which is reasonably considered to implicitly and/or necessarily occur given the above-detailed presence of the fluid and the liquid film, and C) (necessarily, given the fact that the system comprises “feed channels 9”) adding additional liquid to the inlet -implicitly, constantly or as needed (MPEP 2144.01)- to replace at least part of the liquid film coating (that has outflowed via opening 3/5 and parallel arms 1).  See ‘978 at, e.g., col. 2, ln. 11-52; Figs. 1, 1A, & 2.  Note that ‘978’s solid construct is considered to be of “high surface area” as claimed, since the quoted phrase is not defined in/by the claim (it being improper to import specification limitations into the claims).  Note also that ‘978’s liquid film is reasonably expected to cover ≥30% of its solid construct’s surface area when filled to overflowing (i.e. normal operation, wherein liquid exits trough 8 via opening 3/5).  See id. at, e.g., col. 2, ln. 11-29; Figs. 1 & 1A.
While ‘978 does not specify the makeup or composition of its solid construct (i.e. per claim 19), it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the solid construct to comprise material(s) impervious to and/or insoluble in the liquid being sent therethrough.  Were it otherwise, the solid construct would be corroded and/or dissolved by said liquid- a clearly unacceptable result to those of ordinary skill in the art (or even a layperson).  With this in mind, ProSciTech’s teachings that borosilicate glass has “chemical resistance [ ] superior to that of most metals and other materials, even during long periods of exposure and at temperatures above 100oC.  See ProSciTech at, e.g., p. 1.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for ‘978’s solid construct to at least comprise borosilicate glass as taught by ProSciTech, to achieve ProSciTech’s taught advantage of the superior chemical resistance of borosilicate glass compared to “most metals and other materials”, even at elevated temperatures of >100oC.  MPEP 2143 I.G.  In doing so, note the following: i) the density of borosilicate glass is 2.23 g/cm3 (see ProSciTech at p. 2), ii) a cube’s V = s3 (s = side length), iii) a cube’s surface area “SA” = 6s2, and iv) SA/V = 6/s.  Thus, a 4.46g cube (i.e. 2cm3; s = 2cm) of borosilicate glass would have a SA of 24cm2 (i.e. 0.0024m2).  As even this value lies within the claimed range, the fact that ‘978’s solid construct would reasonably be expected to have a greater size and surface area than that of a 2cm3 cube (given ‘978’s solid construct’s many folds, curves, slits, etc.: see ‘978 at, e.g., Figs. 1-2) gives the reasonable conclusion that ‘978’s solid construct would have a surface area within the claimed range as well, thus rendering said range prima facie obvious.  MPEP 2144.05.
Regarding claims 14-16, since Examiner’s rationale for modifying and/or combining references to arrive at the claimed invention (employing borosilicate glass as, or at least as part of, ‘978’s solid construct vis-à-vis claims 14 and 16; supplying additional liquid vis-à-vis claim 15) need not mirror applicant’s, the cited teachings, suggestions, and rationales detailed above vis-à-vis claims 13 and 19 are considered to meet/satisfy claims 14-16 as well.  See, e.g., In re Kemps, 97 F.3d 1427, 1430 (Fed. Cir. 1996); MPEP 2144 IV.
Regarding claim 17 (interpreted as detailed above), ‘978’s construct is reasonably considered to have a rough surface since, for example, its parallel arms 1 and feed channel 9 can be rectangular rather than round/smooth.  See ‘978 at, e.g., col. 2, ln. 49-50 and col. 3, ln. 10-12; Figs. 1 & 1A.
Regarding claim 18, ‘978’s teachings are as above.  While ‘978 does not specify 1) the avg. dimensions of its solid features (i.e. its parallel arms 1) or 2) the distance apart they are from each other, this nevertheless does not connote patentability.  Regarding 1), changes in size and shape are not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See MPEP 2144.04 IV.A-B, citing In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Regarding 2), rearranging prior art parts (which is considered to include adjusting the spacing between prior art parts) is a prima facie obvious variation.  See MPEP 2144.04 VI.C, citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  The foregoing conclusion of obviousness is further supported by the lack of evidence in the application-as-filed showing the claimed values/ranges to be critical and/or yield unexpected results.

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2023.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ September 21, 2022
Primary Examiner
Art Unit 1736